Citation Nr: 0214376	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  01-02 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than May 15, 
1995 for service connection for tinnitus.

2.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus, effective from May 15, 1995.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from March 1969 until 
January 1972.

This appeal arises from a March 2000 rating action that 
granted service connection for tinnitus, and assigned a 10 
percent rating effective from July 29, 1999.  By rating 
action dated in December 2001, the effective date of the 10 
percent grant of service connection for tinnitus was changed 
to May 15, 1995.  The veteran appeals for an earlier 
effective date for tinnitus, as well as a rating in excess of 
10 percent since the initial grant of service connection.

The Court of Appeals for Veterans Claims (Court) has 
indicated that a distinction must be made between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection (so-called "original ratings"), 
and dissatisfaction with determinations on later filed claims 
for increased ratings.  See Fenderson v. West, 12 Vet. App. 
119, 125-126 (1999).  Inasmuch as the present issue was 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with original rating, the Board 
characterized the issue on appeal as set forth on the title 
page of this decision.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  A VA outpatient record dated May 15, 1995 was the event 
that supported a grant of service connection for tinnitus; no 
earlier intent to claim service connection for tinnitus is 
demonstrated in the record.

3.  The veteran's tinnitus is recurrent and/or persistent, 
and is rated at the maximum schedular evaluation.

4.  Exceptional factors such as marked interference with 
employment or frequent periods of hospitalization due to 
tinnitus have not been demonstrated, and the application of 
the regular schedular standards is not impractical.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to May 15, 1995 
for the grant of service connection for tinnitus have not 
been met.  38 U.S.C.A. § 5110, 5103, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.1(p), 3.155, 3.400 (2002).

2.  The criteria for an evaluation in excess of 10 percent 
for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 4.87a, 
Diagnostic Code 6260 (1998), 4.87, Diagnostic Code 6260 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
Supp. 2001).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

As evidenced by the August 2000 and December 2001 statements 
of the case, and the December 2001 supplemental statement of 
the case, the veteran and his representative have been 
notified of the law and regulations governing entitlement to 
the benefits he seeks, the evidence which would substantiate 
his claims, and the evidence which has been considered in 
connection with his appeal.  Thus, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support his claims, and that he has 
been provided ample opportunity to submit information and 
evidence.  The Board also finds that all available evidence 
has been obtained.  As such, there is no need for more 
specific notice to be provided.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159 (2001)).  In a letter 
dated in March 2001, the RO not only informed the veteran and 
his representative of the notice and duty to assist 
provisions of the VCAA, but what the evidence had to show to 
establish entitlement to the benefits he seeks, what medical 
and other evidence the RO could request, and what information 
or evidence the veteran could provide in support of the 
claims. 

The Board finds that all necessary development has been 
accomplished as to these issues.  The veteran has undergone 
VA examination pursuant to his claim, and the RO has 
requested VA clinical records dating back to discharge from 
service.   Extensive VA clinical records have been received 
and associated with the claims folder as a result thereof.  
Significantly, neither the appellant nor his representative 
has indicated, and there is otherwise no indication that 
there exists any pertinent outstanding evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained. 

Under these circumstances, the Board finds that adjudication 
of the claims on appeal at this juncture, without directing 
or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claims are ready to be considered on the merits.

1.  Earlier effective date.

The veteran contends that he is entitled to an earlier 
effective date for his service-connected tinnitus.  In his 
substantive appeal received in January 2002, he asserts that 
he complained of ringing of the ears on his initial 
postservice VA examination and thereafter, and that this 
indicated a claim for service connection.  It is maintained 
that if his claim of tinnitus was not documented by the 
examiner, then he should be given the benefit of the doubt 
and awarded an effective date long before the one that has 
been established. 

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 1991).  Except as otherwise 
provided, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400 (2002).

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by the VA. 
38 U.S.C.A. § 5101(a) (West 1991).  38 C.F.R. § 3.155 (2002) 
provides that any communication or action indicating intent 
to apply for one or more VA benefits may be considered an 
informal claim.  Such an informal claim must identify the 
benefit sought.  38 C.F.R. § 3.1(p) (2002) defines 
"application" as a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  See also 
Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The VA 
is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3) (West 1991); 38 C.F.R. 
§§ 3.1(p), 3.155(a) (2002).  See Servello v. Derwinski, 3 
Vet. App. 196, 198-200 (1992).  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  

The Board observes in this instance that the veteran 
initially underwent VA examination in February 1972.  He was 
found to have impaired hearing of the left ear for which 
service connection was granted in January 1972.  On a 
subsequent VA examination in March 1974, specifically to 
evaluate the right knee, he did indicate in his complaints 
that he often had ringing in the left ear.  It is shown, 
however, that his ears were not evaluated at that time and no 
diagnosis of tinnitus was rendered.  VA clinical record 
reflects that the appellant underwent numerous audiometric 
evaluations, and was seen for a number of other complaints 
and disorders over the years, but no reference to tinnitus 
was made until an audiology examination in May 15, 1995.  The 
veteran stated at that time that he had had the onset of 
periodic tinnitus while serving in Vietnam, which he 
described as a 'ringing sound'.  Upon VA examination in May 
1996, it was reported that he related tinnitus to noise from 
mortars, and machine gun fire during combat when hearing 
protection was not available.  

Analysis

The Board has reviewed the entire evidentiary record but 
finds that while the veteran did indicate among his 
complaints in March 1974 that he had ringing of the ears, it 
is not found that there was a specific intent on his part to 
claim service connection for tinnitus at that time.  The 
examination was restricted solely to evaluation of the right 
knee, and no clinical reference to tinnitus was noted at that 
time, or in myriad clinical records subsequent to that date.  
The mere fact that medical records may reflect a complaint 
for the disorder for which service connection is ultimately 
granted does not, in and of itself, constitute an informal 
claim, as such an application must indicate an intent to 
apply for benefits, or contain words indicating a 
determination of entitlement, or evidence of a belief in 
entitlement to a benefit (See 38 C.F.R. §§ 3.155, 3.1(p); see 
also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999)), 
which is not demonstrated by the VA examination report of 
March 1974.  The record contains no clinical reference to 
tinnitus until May 15, 1995, when a notation of periodic 
tinnitus reportedly dating from service in Vietnam was noted 
in a VA audiological examination report.  In consideration of 
such, the RO assigned an effective date of May 15, 1995 for 
the grant of service connection for tinnitus.  Accordingly, 
the Board finds that the RO properly assigned an effective 
date of May 15, 1995 for the grant of service connection for 
the veteran's tinnitus.

The Board notes that although the veteran obviously had 
problems with hearing loss during and after service, and 
while evidence has been presented to indicate that he also 
had problems with tinnitus after service, the Board is 
constrained by the law and regulations described above 
governing the establishment of effective dates for the award 
of compensation.  Service connection has been granted for 
tinnitus, recognition that the problem he experiences either 
began during service or was caused by service-connected 
disability.  However, even if medical knowledge and a 
retrospective review of the veteran's records show 
affirmatively that he has had tinnitus all along, for the 
reasons already enunciated, disability compensation may not 
be made effective any sooner than the VA record dated May 15, 
1995.

In short, the Board finds no evidence of a stated intent on 
the veteran's part to apply for service connection for 
tinnitus prior to May 15, 1995.  As the Board finds no 
factual or legal basis for the assignment of any earlier 
effective date, the appeal must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A 
§ 5107(b) (West Supp. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991). 


2.  Rating in excess of 10 percent for tinnitus.

Service connection for tinnitus was granted by rating action 
dated in March 2000, and a 10 percent disability evaluation 
has been assigned, effective from May 15, 1995.  The veteran 
asserts that his service-connected tinnitus warrants a higher 
rating. 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2002).  
Separate diagnostic codes identify the various disabilities.  
The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Generally, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where, as here, the question for 
consideration is propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of a "staged rating" is required.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In the 
Fenderson decision, the Court noted that there is an 
important distinction between an appeal involving the 
veteran's disagreement with the initial rating assigned at 
the time a disability is service connected.

The Board also notes that effective June 10, 1999, 
substantive changes were made to the schedular criteria 
governing the ratings for evaluating diseases of the ear and 
other sense organs, including tinnitus.  See 64 Fed. Reg. 
25202-25210 (1999) (codified at 38 C.F.R. §§ 4.85-4.87).  
Where the law or regulations governing a claim changes while 
the claim is pending, the version most favorable to the 
veteran applies, absent congressional intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  In this 
case, since the effective date of the grant of service 
connection for tinnitus was prior to June 10, 1999, both the 
old and new criteria are applicable to this case.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997).  

Under the old regulations, persistent tinnitus as a symptom 
of head injury, concussion, or acoustic trauma warranted a 10 
percent evaluation.  38 U.S.C.A. § 4.87a, Diagnostic Code 
6260 (1998).  Under the current regulations, if the tinnitus 
is shown to be recurrent, a maximum 10 percent evaluation is 
warranted. 38 C.F.R. § 4.87, Diagnostic Code 6260 (2001).  
The Board finds, however, that neither the old nor the new 
version of Diagnostic Code 6260 provides for a rating in 
excess of the 10 percent evaluation currently in effect as a 
10 percent evaluation is the maximum schedular rating 
available for tinnitus under the pertinent VA regulations.  
38 C.F.R. § 4.87, Diagnostic Codes 6260 (1998 & 2001).

After reviewing the evidence of record, the Board finds no 
schedular basis upon which to grant a rating in excess of the 
currently-assigned 10 percent for the veteran's tinnitus 
since, as noted above, he is receiving the maximum allowable 
rating for this disability.  See Diagnostic Code 6260.  There 
is simply no other applicable provision of the Schedule for 
Rating Disabilities (38 C.F.R. Part 4) that provides for a 
higher schedular rating for this disorder in the absence of 
any other associated symptomatology.  As the maximum rating 
of 10 percent under Diagnostic Code 6260 represents the most 
disabling that the veteran's tinnitus has been from May 15, 
1995, the effective date of the initial grant of service 
connection for that disorder, the Board finds that a staged 
rating for tinnitus is not warranted.  See Fenderson, supra.  

Additionally, there is no showing that the veteran's service-
connected tinnitus reflects so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  In this regard, the 
Board notes that the disability is not objectively shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned ratings).  Moreover, the 
condition is not shown to warrant frequent medical attention, 
much less frequent periods of hospitalization.  Finally, the 
Board notes that there is no evidence of any other factors 
that would otherwise render impractical the application of 
the regular schedular standards.  In the absence of evidence 
of such factors as those outlined above, the Board is not 
required to remand or refer the claim for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, the Board must conclude that 
the claim for an evaluation in excess of the current 10 
percent for tinnitus must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit of the doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

An effective date earlier than May 15, 1995 for the grant of 
service connection for tinnitus is denied.  

An initial rating in excess of 10 percent for tinnitus is 
denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

